Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 3, 2021

                                        No. 04-19-00826-CR

                                        Richard BRITTAIN,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                    From the County Court at Law No. 13, Bexar County, Texas
                                     Trial Court No. 589944
                          Honorable Rosie S. Gonzalez, Judge Presiding


                                           ORDER
Sitting:         Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On June 30, 2021, this court issued an opinion and judgment affirming the trial court’s
judgment. On August 4, 2021, appellant filed a motion for rehearing. After considering the
merits of the motion, the motion is DENIED.

           It is so ORDERED September 3, 2021.

                                                                 PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT